internal_revenue_service department sec_4 washington dc person to contact telephone number réfer reply to sgebeo plr-109227-99 nov index no legend company parent this is in reply to a letter dated date submitted on behalf of company by its authorized representative in which a ruling is requested that the failure to adjust the terms of certain statutory options to take into account a reverse_stock_split will not result in a modification of those options as that term is defined in sec_424 of the internal_revenue_code the facts submitted are that parent declared a large special dividend and simultaneously effected a reverse_stock_split of its shares the total dollar amount of the special dividend was approximately equal to the proceeds from parent's sale of certain of its businesses the only reason for the reverse_stock_split was to maintain the value of parent shares following the special dividend specifically the size of the reverse_stock_split was designed so that its effect on the price of parent shares would almost exactly offset the dividend’s effect on that price event to have happened without the other it was impossible for either after the reverse_stock_split every shareholder of parent owned parent in exactly the same proportion that he or she owned parent prior to the transactions it is submitted that these results are the same as those that would have arisen if instead of declaring a special dividend and a effecting a reverse_stock_split parent had caused a pro_rata redemption of the percentage of parent shares equal to the percentage of the special dividend at various times prior to the transactions described above employees of company and its united_states subsidiary corporations were granted options under an employee_stock_purchase_plan and incentive stock_options isos for parent shares ete é the options the options contained typical anti-dilution provisions which subject_to the administrating committees’ discretion required that they be adjusted to reflect stock splits and reverse stock splits the committees administering the option plans in view of the unique circumstances involved and their determination that the transaction as a whole was tantamount to a pro_rata redemption decided that no adjustments would be made to the options to reflect the reverse_stock_split and they based that decision on their interpretation of the plans specifically the committees concluded that the overriding purpose of the anti-dilution provisions was to keep the optionees whole and that adjustments to the options to reflect the reverse_stock_split if not accompanied by adjustments to reflect the special dividend would be contrary to that purpose sec_424 of the code and the regulations thereunder provide the rules for determining whether a share of stock transferred to an individual upon his exercise of an option after the terms thereof have been modified extended or renewed is transferred pursuant to the exercise of a statutory option under sec_1 e of the regulations any modification extension or renewal of the terms of an option to purchase stock ts considered as the granting of a new option under sec_1 e i the time or date when an option is modified for purposes of sec_421 through the term modification extended or renewed is determined insofar as applicable in accordance with the rules governing determination of the time or date of granting an option that are provided in sec_1 c means any change in the terms of the option which gives the optionee additiona benefits under the option shortens the period during which the option is exercisable is not a modification however a change which provides more favorable terms for the payment for the stock purchased under the option is a modification where an option is amended solely to increase the number of shares subject_to the option the increase is not considered to be a modification of the option but is treated as the grant of a new option for the additional shares for example a change in the terms of the option which a change in the number or price of the shares of stock subject_to an option merely to reflect a stock_dividend or stock split-up is not a modification of the option se sec_1 e ii a under sec_1 e ii b a change in the number or price of the shares of stock subject_to an option to reflect a corporate transaction as defined in sec_1 a ii is not a modification of the option provided that i the excess of the aggregate fair_market_value determined immediately after such corporate transaction of the shares subject_to the option immediately after such change over the aggregate new option_price of such shares is not more than the excess of the aggregate fair_market_value of the shares subject_to the option immediately before the transaction over the aggregate former option_price of such shares and ii the option after the change does not give the employee additional additionally the ratio of the option benefits that he did not have before the change price immediately after the change to the fair_market_value of the stock subject_to the option immediately after the corporate transaction must not be more favorable to the optionee on a share-by-share comparison than the ratio of the old option_price to the fair_market_value of the stock subject_to the option immediately before such a transaction authorized in sec_1 e is a modification of such option a reduction in the option_price of an option other than as specifically applying the above law to the information submitted given the fact that in substance the above-described transactions were tantamount to a pro_rata rédemption of parent shares we conclude that the failure to make adjustments to the options in the present case simply conforms the plans to their original intent and to the original understanding of the affected optionees n contrast making the adjustments would cause unintended results plan provisions in question were specifically designed to adversely affect the employees as was the case in revrul_71_166 1971_1_cb_135 accordingly we have concluded that by failing to adjust the options to reflect the reverse_stock_split parent did not made a modification of the options as defined in sec_424 of the code and the regulations thereunder in this regard we note that this is not a situation where the except as ruled above no opinion is expressed regarding the federal tax consequences of the transaction described above under any provision of the internal_revenue_code regarding the status of any of the referenced plans under sec_422 and sec_423 of the code in this regard please note that we specifically express no opinion this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent - j a copy of this letter should be attached to company's federal_income_tax return for its taxable_year during which the reverse_stock_split occurred a copy is enclosed for that purpose sincerely yours ute hin robert b misner assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosures copy of this letter copy for sec_6110 purposes j u
